t c memo united_states tax_court robert a oliveri petitioner v commissioner of internal revenue respondent docket no filed date nancy ortmeyer kuhn for petitioner jeffrey e gold and scott a hovey for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner has a deficiency of dollar_figure in hi sec_2012 federal_income_tax and is liable for an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a return and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner may deduct as charitable_contributions for dollar_figure that remains in dispute after respondent’s concessions we hold that he may to the extent stated below whether for taxable_year petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file an income_tax return we hold that he is whether for taxable_year petitioner is liable for a penalty under sec_6662 we hold that he is not 1unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure we round some monetary amounts to the nearest dollar petitioner resided in maryland when the petition was filed 2respondent determined that petitioner overstated his itemized_deductions for by dollar_figure after respondent’s concessions dollar_figure remains in dispute 3this case was tried before another judge who is no longer serving with this court the parties consented to having the case decided by judge john o colvin on the basis of the record of trial findings_of_fact some of the facts have been stipulated and are so found a petitioner and his evangelism activities petitioner graduated from the u s naval academy in and served in the u s air force for more than years from to he logged more than big_number flight hours he became very active in the catholic church after he retired from the u s air force in he frequently attended church-related meetings participated in community-outreach efforts and assisted various church officials in petitioner was certified as a teacher and trainer for the catholic church following his completion of a 16-week catholic evangelization trainer’s program offered by franciscan university of steubenville a catholic university in steubenville ohio since petitioner has dedicated his life to being an evangelist petitioner seeks to spread the teachings of the catholic church through random interactions with members of the general_public he considers all of his contact with members of the public to be opportunities for evangelism he wears a large and visible crucifix at all times which identifies his religious affiliation and commitment to evangelism petitioner evangelizes people he happens to see when he engages in otherwise personal activities such as when he eats in restaurants travels and pilots private planes he usually does not know in advance whom he will evangelize petitioner evangelizes and discusses his faith with friends members of his extended family and members of the religious_organization that he founded see infra and the catholic church petitioner visited some persons in hospitals and nursing homes and one prisoner during to offer spiritual and financial support he did not keep a record of the visits he did not deduct any expenses relating to his visits to hospitals or nursing homes during except for mileage b the brothers and sisters of the divine mercy in petitioner cofounded the brothers and sisters of the divine mercy bsdm bsdm was incorporated in maryland in bsdm’s corporate charter states in part as follows the corporation will provide religious and spiritual counseling to people of need including prison inmates and hospital patients and provide guidance to people counseled after release from prison or from the hospital according to its mission statement bsdm is responsible to the pontifical council of the laity a dicastery of the catholic church nothing in the record shows that the catholic church recognized or had any formal relationship to bsdm during petitioner was president and brother superior of bsdm and was one of its three directors bsdm also had an acting vice president and an acting treasurer bsdm had members in addition to petitioner during in the united_states and in paraguay bsdm had no office outside petitioner’s home c connection of the catholic church and bsdm to petitioner’s evangelism activities petitioner did not seek or obtain approval in advance from the catholic church regarding any aspect of his evangelism activities and he was not required to report afterwards to the catholic church about those activities petitioner met with other members of bsdm a number of times not specified in the record during at those meetings they discussed each other’s evangelization activities bsdm did not select or approve the methods petitioner used to evangelize who he evangelized or the expenses he incurred while evangelizing neither the catholic church nor bsdm provided petitioner with contemporaneous written acknowledgments for any of his expenses for d petitioner’s charitable_contribution deductions petitioner deducted as charitable_contributions the unreimbursed expenses which he contends he incurred in connection with evangelism petitioner divided these expenses into categories and gave each category a caption eg the caption for the category comprising most of his airplane rental and training expenses is evangelization christian outreach respondent does not agree that petitioner’s captions for the categories correctly characterize the expenses we have added a caption for each category based on the goods or services petitioner purchased eg what petitioner characterized as evangelization-- christian outreach we call airplane rental and training for the convenience of the parties we also have retained petitioner’s captions in parentheses but our retention of petitioner’s captions does not bear on whether the expenses within each category are deductible we also changed the order of the groups to better fit into three broader categories transportation airplane and meals expenses payments to or for individuals and communications and administrative expenses petitioner’s expenses are as follows transportation airplane and meals expenses a airplane rental and training evangelization christian outreach --petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as evangelization christian outreach these expenses were incurred in connection with petitioner’s rental of private airplanes both for travel purposes and for pilot training undertaken by petitioner to meet licensing and safety requirements petitioner enjoys flying he kept a flight log for showing the departure and arrival airports for each of his flights the number of times he landed his plane during each rental period and the purpose of each rental date purpose training training training training purchase training purchase training training training training purchase course purchase training training training amount_paid number of landings dollar_figure n a n a n a n a purchase training training training training training training training training purchase purchase training training training training training training training training training training training purchase training --- n a n a n a n a training training training training training training training purchase training --- n a 1on date petitioner flew twice from two different airports for 2petitioner deducted the cost of this rental as a temporary assignment see training purposes infra p petitioner randomly evangelized people with whom he came into contact when he was engaged in training flights such as airport staff and his pilot training instructors petitioner rented planes three times in for nontraining purposes on date petitioner rented a plane to provide an area tour for amelia amelia is not identified in the record petitioner deducted dollar_figure for this trip on date petitioner rented a plane and flew monsignor rossi rector at the basilica of the national shrine of the immaculate conception basilica in washington d c to new jersey to officiate at the funeral of the monsignor’s cousin petitioner deducted dollar_figure for this trip but he did not provide a contemporaneous written acknowledgment of this contribution from the catholic church or bsdm on date petitioner flew victor polizzi a member of his biblical theology class to ocean city for lunch petitioner deducted dollar_figure for this trip b other flying-related expenses evangelization christian outreach support --petitioner’s group no petitioner deducted dollar_figure for expenses he characterized as evangelization christian outreach support which comprises the expenses of his private airplane rentals that were not included above airplane equipment costs and expenses_incurred for meals lodging train tickets clothes and parking petitioner purchased a jacket for the son of a bsdm member and paid to rent a plane to fly his car mechanic wayne lopez to ocean city maryland c automobile expenses pastoral ministry transportation -- petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as pastoral ministry transportation petitioner owned two vehicles in a toyota camry and a toyota venza these expenses comprise automobile traveling expenses of dollar_figure for automobile mileage to and from airports and dollar_figure for highway tolls parking expense at baltimore-washington international airport and a car wash the dollar_figure amount includes all of the highway tolls parking and car washing expenses petitioner paid during during petitioner drove the camry big_number miles and the venza big_number miles in computing the amount of his deduction petitioner computed the deduction for mileage using a rate of cents per mile petitioner did not maintain a contemporaneous mileage log showing the purpose of any of his automobile travel however he maintained records showing that during he made round trips of miles one way from his home to the basilica on each of these trips he read at catholic masses or was a eucharistic minister petitioner also drove monsignor rossi miles round trip from annapolis maryland to ocean city maryland to view a property that had been donated to the basilica 4the standard mileage rate is cents for purposes of computing the sec_170 deduction for mileage in connection with a charitable_contribution see sec_170 revproc_2010_51 sec_5 2010_51_irb_883 notice_2012_1 sec_2 2012_2_irb_260 5we take judicial_notice that the distance from petitioner’s home in maryland to the basilica i sec_33 miles one way see fed r evid b 6at trial before another judge the court reserved ruling on the admission of exhibit 25-p which consists of a series of email messages petitioner sent in continued d meals coffee and snacks evangelization counseling -- petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as evangelization counseling these expenses comprise petitioner’s payments for every restaurant meal he ate in including meals he ate with members of his extended family and also the costs of snacks and coffee when he met with several individuals including bsdm members petitioner provided meals and coffee for others while he was providing spiritual counseling and discussing his faith and evangelism on some but not all of his restaurant and coffee receipts petitioner wrote the name or names of the person or persons with whom he had the meal or coffee petitioner testified that he tried to talk to them and find out what’s going on in their lives petitioner testified that he paid for snacks when meeting with bsdm members to discuss what they were doing in their ministry petitioner often left large tips because he wanted servers to think that god cares for them and they’re very special the record contains five receipts on which petitioner wrote continued those messages include communications with monsignor rossi regarding the drive to ocean city there being no remaining objection we now admit exhibit 25-p into evidence we also take judicial_notice that the distance from annapolis maryland to ocean city maryland i sec_118 miles see fed r evid b the name of the server as the only person with whom petitioner had contact at a meal e travel_expenses evangelization temporary assignments -- petitioner’s group no petitioner deducted dollar_figure for expenses of six trips that he characterized as evangelization temporary assignments these trips were to colorado florida aberdeen maryland new york texas and north carolina his expenses include the costs of commercial airline tickets private airplane rentals car rentals lodging and meals petitioner went to colorado to learn to fly in a mountainous area he went to texas to attend his daughter-in-law’s family reunion and to new york to visit his sister-in-law during his new york trip he paid for and deducted as a charitable_contribution a birthday lunch for his sister-in-law petitioner went to florida to visit and counsel marla benkovich the record includes no specific information about the purposes of his trips to aberdeen maryland or north carolina except for his general statement that everything he did related to evangelization neither the catholic church nor bsdm instructed petitioner to take any of these trips payments to or for individuals a gifts and payments to others evangelization charitable grants --petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as evangelization charitable grants which comprise his payments for clothes groceries lodging traveling and other miscellaneous gifts for other people petitioner paid dollar_figure to marla benkovich for the cost of her lodging and telephone service during her stay in maryland he also paid for her meals and groceries during that trip gave her a money order for dollar_figure paid dollar_figure to sam’s club and dollar_figure for contact lenses for her and paid for a gift_for her daughter marta petitioner paid travel_expenses for and gave dollar_figure in cash to sister lila nunez a bsdm member from paraguay for a trip to washington d c to attend the celebration of bsdm’ sec_25th anniversary petitioner gave a dollar_figure gift card from bass pro shops to tom eveler a retired police officer he paid dollar_figure for sailing school fees for anne-marie kasuda and paid dollar_figure for movie tickets b maintenance_expenses for st mary’s church and the home of a bsdm member evangelization mission support -- petitioner’s group no petitioner spent dollar_figure for items which he characterized as evangelization mission support this category includes petitioner’s purchases of home maintenance items for sister kathleen sheldon a bsdm member petitioner did not get a contemporaneous written acknowledgment of these expenses from the catholic church or bsdm this category also includes dollar_figure for maintenance at st mary’s catholic church in annapolis maryland which respondent concedes petitioner may deduct c printed material and gifts pastoral ministry audio visual media --petitioner’s group no petitioner deducted dollar_figure for the cost of printed material and gifts for persons he evangelized he characterized these expenses as pastoral ministry audio visual media this included the costs of christmas ornaments and religious books and videos which he gave to people he evangelized he did not have the approval of bsdm or the catholic church before making these gifts petitioner paid dollar_figure for big_number copies of a spanish language religious pamphlet which he gave to sister lila nunez to distribute in paraguay he paid dollar_figure for a subscription to a local newspaper dollar_figure to rbc ministries and dollar_figure to a jewelry store to repair his crucifix communications and administrative expenses a insurance and legal expenses pastoral ministry professional expenses --petitioner’s group no petitioner deducted an amount for expenses that he characterized as pastoral ministry professional expenses which comprise dollar_figure for an umbrella insurance_policy covering petitioner and his then wife from personal liabilities dollar_figure for legal fees incurred in connection with an audit of his personal income_tax return and dollar_figure paid to ct corp for serving as bsdm’s registered agent for receipt of legal documents in maryland b office supplies and refreshments pastoral ministry office expenses --petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as pastoral ministry office expenses these expenses include the costs of office supplies such as paper books pens and computer equipment which were almost all used in petitioner’s home petitioner did not report or account for his office expenses to either the catholic church or bsdm this category also includes food items 7the receipt from rbc ministries states that this payment was a donation petitioner provided no evidence regarding the purpose of this payment such as cookies and pies that petitioner served at biblical theology classes held in the home of a member of bsdm c shipping pastoral ministry shipping --petitioner’s group no petitioner deducted dollar_figure for payments to fed ex and ups that he characterized as pastoral ministry shipping some of the expenses were paid to ship items to his sister-in-law his doctor and a person assisting with the administration of the estate of cathy milligan a deceased sister of bsdm d communications evangelization communications -- petitioner’s group no petitioner deducted dollar_figure for expenses that he characterized as evangelization communications this amount comprises the costs of petitioner’s home telephone a separate line for a fax machine and a cell phone petitioner had no other telephones or telecommunication devices for his personal_use during petitioner used the three lines for some personal calls and faxes such as to speak with his doctor family members and friends and to his lawyers regarding the audit of his personal income_tax return petitioner did not keep a record of his personal_use of the telephone lines e internet and cable service in petitioner’s home evangelization evangelization support --petitioner’s group no petitioner deducted dollar_figure for internet and cable television service in his home which he characterized as evangelization evangelization support petitioner used the internet to send emails to those to whom he ministered send weekly emails containing religious thoughts and news to bsdm’s mailing list check the weather shop online and watch religious videos petitioner used the cable televison service to obtain weather information for flying and to view religious programs petitioner had no separate internet or cable service for his personal_use during the year at issue e petitioner’ sec_2012 federal_income_tax return petitioner’ sec_2012 form_1040 u s individual_income_tax_return was originally due on date petitioner timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return which extended the due_date for filing hi sec_2012 return to date petitioner filed his form_1040 for on date which was months after the extended due_date on that return he reported tax_liability of dollar_figure on schedule a itemized_deductions attached to that return he deducted charitable_contributions as follows dollar_figure in cash contributions dollar_figure in contributions other than cash and dollar_figure on line the line for carryforward contributions from the parties agree that petitioner did not have a carryover contribution from and that the amount he reported on schedule a line represents the unreimbursed expenses that are at issue here petitioner reduced the dollar_figure to dollar_figure because of the limits on the deduction of charitable_contributions under sec_170 opinion petitioner contends that he is entitled to deduct dollar_figure in charitable_contributions under sec_170 in excess of the amount respondent allowed petitioner also contends that he is not liable for the addition_to_tax for failure to timely file hi sec_2012 tax_return under sec_6651 or the accuracy-related_penalty under sec_6662 we will first decide whether or to what extent his unreimbursed expenses for evangelization are deductible as charitable_contributions 8respondent’s previous audits of petitioner’s tax returns for and resulted in this court’s entering stipulated decisions reflecting deficiencies see oliveri v commissioner t c dkt no 14773-08s date oliveri v commissioner t c dkt no 3494-11s date a charitable_contribution deductions sec_170 permits the deduction of any charitable_contribution made by a taxpayer for contributions or gifts to or for_the_use_of a charitable_organization sec_170 amounts paid to a charity for the benefit of a specified_individual are generally not deductible as charitable_contributions regardless of the circumstances of the recipient or the intent of the donor 337_f2d_432 7th cir aff’g tcmemo_1963_244 2_tc_441 in contrast an unreimbursed expenditure incident to the rendition of services to a qualified charitable_organization may be deductible under sec_170 sec_1_170a-1 income_tax regs such expenditures include for example transportation_expenses necessarily incurred in performing donated services id in order to be deductible an unreimbursed expense must be directly connected with and solely attributable to a service provided to an organization to which contributions are deductible see sec_1_170a-1 income_tax regs see also 136_tc_515 54_tc_722 b whether or to what extent petitioner may deduct expenses he incurred in which he contends were related to evangelization petitioner contends that he may deduct all of the disputed amount of his expenses which he claims were incurred in connection with his evangelism specifically he contends that his expenses were in no part personal his expenses were incident to his rendition of services to bsdm or the catholic church the contemporaneous written acknowledgment requirement sec_170 and sec_1_170a-13 income_tax regs does not apply to unreimbursed expenses and respondent’s disallowance of his charitable_contribution deductions violates the first amendment to the constitution respondent concedes that bsdm is tax exempt under sec_501 and that petitioner provided receipts or other records which adequately substantiate the amounts of his reported expenses respondent contends that most of petitioner’s expenses were at least in part personal petitioner’s unreimbursed expenses were not contributions to or for_the_use_of either bsdm or the catholic church because of the absence of coordination or supervision as described in van dusen v commissioner t c pincite and 60_tc_988 petitioner’s expenses of dollar_figure or above are not deductible because petitioner did not receive a contemporaneous written acknowledgment from the catholic church or bsdm for the expense and respondent’s conduct of this case has not violated petitioner’s constitutional rights personal expenses a contribution is not deductible if the primary purpose is to obtain a personal benefit for the taxpayer 681_f2d_678 9th cir aff’g tcmemo_1980_207 541_f2d_786 9th cir 59_tc_543 57_tc_265 expenses which are incurred incident to rendering services to a charitable_organization are considered to have a dual character if they benefit both the charity and the taxpayer see eg churukian v commissioner tcmemo_1980_205 for the expense to be deductible the charity rather than the taxpayer must receive the primary benefit of the expenditure babilonia v commissioner f 2d pincite when a claimed charitable_contribution_deduction arises from an expense that is in part personal and in part charitable the burden_of_proof is on the taxpayer to show that the expense is attributable to the charitable use 343_f2d_553 5th cir failure to prove that an expense would not have been incurred absent the charitable use bars a taxpayer’s claim for a charitable_contribution_deduction id pincite costs of traveling away from home including transportation meals_and_lodging are not deductible unless they qualify as expenses deductible as relevant here under sec_170 and regulations thereunder sec_1_262-1 income_tax regs a charitable deduction for unreimbursed travel_expenses is denied where the taxpayer derives substantive personal pleasure while on trips saltzman v commissioner t c pincite for purposes of rendering donated services while away from home has the same meaning as in sec_162 sec_1_170a-1 income_tax regs if the purpose of a trip is primarily personal the travel_expenses are not deductible even though the taxpayer performs charitable services while at the destination see sec_1_162-2 income_tax regs meals and other travel_expenses are not deductible where there is a substantial direct personal benefit to the taxpayer see seed v commissioner t c pincite 264_fsupp_85 e d wash aff’d 405_f2d_924 9th cir see also sec_1_170a-1 income_tax regs petitioner treated the expenses of a wide range of things he did such as his flying lessons all of his restaurant meals in travel to visit his family members and home internet and telephone service as expenses of evangelism most of petitioner’s expenses were incurred in whole or in part for personal purposes and therefore do not qualify for deduction under sec_170 whether expenses were incurred in coordination with or supervised by a charitable_organization to be deductible under sec_170 a contribution must be to or for_the_use_of a charitable_organization in order to meet this requirement the expense must be subject_to coordination supervision or oversight by the organization van dusen v commissioner t c pincite courts have applied several factors in deciding whether a taxpayer provided services to or for_the_use_of an organization including the strength of the taxpayer’s affiliation with the organization the organization’s ability to initiate or request services from the taxpayer the organization’s supervision over the taxpayer’s work and the taxpayer’s accountability to the organization id pincite see 60_tc_988 the charity must direct or encourage the taxpayer to perform the charitable services saltzman v commissioner t c pincite we consider these factors and any other relevant circumstances in deciding whether to view the taxpayer’s unreimbursed expenses as sufficiently coordinated by or the taxpayer is sufficiently accountable to the charitable_organization for the contribution to be considered to be to or for_the_use_of the organization van dusen v commissioner t c pincite we refer to this as the coordination factor petitioner contends that because the taxpayers’ unreimbursed expenses for evangelical activities were deductible in 60_tc_988 and 343_f2d_553 his unreimbursed expenses also are deductible we disagree the facts in those cases contrast sharply with the facts here in smith v commissioner t c pincite mr smith was a member of a local church organization an assembly which had well-established procedures for coordinating the evangelical activities of certain of its members mr smith took trips to newfoundland canada with his wife and children and several young men who joined them in newfoundland id pincite mr smith selected that geographic area because he believed that the large number of low-income people living there would respond to his preaching id pincite his wife assisted with cooking and other arrangements for the group according to its usual practice mr smith’s assembly provided him with letters of introduction commendation directed to religious groups along his route in maine vermont and nova scotia canada written by one member of his assembly and countersigned by another member because no assembly existed in the area mr smith’s group would be visiting according to its usual practice his assembly addressed the letter of commendation to those gathered to the name of the lord jesus christ id in newfoundland mr smith and his volunteers often held three meetings per day each attended by to people after he returned home mr smith reported back to his assembly which publicized his efforts and accomplishments to other assemblies affiliated with his assembly id pincite we held that the travel_expenses mr smith incurred on these trips were deductible id pincite mr smith’s evangelistic activities were sufficiently coordinated with his assembly and his evangelism was not merely his ‘own personal religious enterprise’ but was an undertaking which was approved encouraged and aided by his local church id pincite we held that mr smith’s trips were taken on behalf of his assembly and that for purposes of sec_170 he rendered services to or for_the_use_of his assembly see id pincite in contrast to mr smith’s evangelism activities petitioner’s were mostly random and uncoordinated by either the catholic church or bsdm mr smith incurred expenses in order to evangelize in contrast petitioner evangelized during the course of his usual personal activities petitioner did not sufficiently coordinate his expenses with either bsdm or the catholic church for expenses to be considered to be to or for_the_use_of either of those organizations substantiation a taxpayer must substantiate the amounts of unreimbursed expenses_incurred while rendering services to a charity in order for the expenses to be deductible charitable_contribution deductions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of money or sec_1_170a-13 income_tax regs for contributions of nonmoney property charitable_contributions of unreimbursed out-of-pocket expenses of less than dollar_figure are governed by sec_1_170a-13 income_tax regs van dusen v commissioner t c pincite no deduction is allowed under sec_170 for a contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 van dusen v commissioner t c pincite a taxpayer who incurs unreimbursed expenditures incident to the rendition of services is treated as 9this requirement does not apply if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe which includes the information required to be included in a contemporaneous written acknowledgment sec_170 sec_170 was repealed effective for contributions made in tax years beginning after date see tax cuts and jobs_act of pub_l_no sec a stat pincite petitioner has not argued and the record contains no evidence that bsdm or the catholic church filed a return that included the information required by sec_170 such that this substantiation requirement would not apply having obtained a contemporaneous written acknowledgment of those expenditures if the taxpayer has adequate_records to substantiate the amounts of the expenditures and obtains a a statement prepared by the donee organization containing a description of the services provided by the taxpayer b a statement of whether the donee organization provides any goods or services in consideration in whole or in part for the unreimbursed expenditures and c a description and good_faith estimate of the value of those goods or services and if the donee organization provides any intangible religious benefits a statement to that effect sec_1_170a-13 income_tax regs because petitioner did not obtain any contemporaneous written acknowledgments his expenses of dollar_figure or more are not deductible petitioner points out that the contemporaneous written acknowledgment requirement of sec_170 applies to contributions and contends that it does not apply to unreimbursed expenses because the statute provides that acknowledgments are required for contributions over dollar_figure not for ‘out-of- pocket’ expenditures we disagree with that contention because an unreimbursed out-of-pocket_expense made incident to the rendition of services to an organization is deductible only if it is a contribution and the deductibility of charitable_contributions is subject_to the substantiation requirements of sec_170 sec_1_170a-1 income_tax regs petitioner contends that the reporting provisions of sec_1_170a-13 income_tax regs require only substantial compliance the substantial compliance doctrine applies to unreimbursed volunteer expenses of less than dollar_figure van dusen v commissioner t c pincite but in averyt v commissioner tcmemo_2012_198 wl at we said that it does not apply to contributions of dollar_figure or more petitioner contends that a contemporaneous written acknowledgment from bsdm would be superfluous because he was cofounder and president of bsdm therefore according to petitioner he should not be penalized for not having a letter from himself to himself to document the expenditures on behalf of bsdm if this statement is taken to its extreme petitioner could be understood to contend that since he founded and led an organization_exempt_from_taxation under sec_501 that all of his personal expenses for travel flying lessons restaurant meals and expenditures_for gifts to numerous people including many of his organization’s volunteers and members of their families are to or for_the_use_of a charitable_organization for purposes of sec_170 petitioner cites no authority for this sweeping proposition at a minimum we can easily conclude that there is no exception to sec_170 for self-created organizationsdollar_figure we next apply these standards to several of the expenses described above c transportation airplane and meal sec_1 private aircraft rental and flying lessons evangelization christian outreach --petitioner’s group no other flying-related expenses evangelization christian outreach support -- petitioner’s group no petitioner incurred expenses of dollar_figure for aircraft rental which he characterized as evangelization christian outreach and dollar_figure for flight- related expenses which he characterized as evangelization christian outreach support petitioner testified that he like s flying but emphasizes that his rental of small aircraft was not for his personal_use at all it’s all for my work for god according to petitioner his flying enabled him to visit small airports and distant places to evangelize people who otherwise had no access to his preaching 10petitioner testified that he accounted only to god for his evangelistic work and that getting approval from bsdm would be getting approval from himself since bsdm provided no contemporaneous written acknowledgments to petitioner we need not consider what significance we would attribute to a statement from an organization controlled by the taxpayer most of petitioner’s expenses in this category involve training flights the expenses associated with these flights are primarily personal and do not constitute gifts to or for_the_use_of a charity see orr f 2d pincite petitioner testified that when he flew with wayne lopez his mechanic victor polizzi a member of petitioner’s biblical studies class and the monsignor he had wonderful conversations about their faith but these flight expenses are not made to or for_the_use_of a charitable_organization merely because petitioner discusses religion while conducting the activity the charitable_contribution_deduction is disallowed where as here there is a substantial personal benefit to the taxpayer see saltzman v commissioner t c pincite seed v commissioner t c pincite in addition the charitable_contribution_deduction does not apply to the expenses of flying mr lopez and mr polizzi or buying a jacket for the son of a bsdm member because those individuals were apparently selected by petitioner because of his personal relationships with him thomason v commissioner t c pincite see also seed v commissioner t c pincite sheffels f_supp pincite as to the jacket for the son of a bsdm member petitioner cited no authority that persons who are active in bsdm or members of their family are suitable objects of charity finally the expenses were not to or for_the_use_of the catholic church or bsdm because neither organization provided meaningful coordination or supervision of those activities see van dusen v commissioner t c pincite flying monsignor rossi to new jersey to officiate at a funeral was a service to the catholic church but the expenses of that trip as well as the trips with mr polizzi and mr lopez are not deductible because the cost of each trip exceeded dollar_figure and petitioner did not obtain a contemporaneous written acknowledgment of the services from the catholic church or bsdm as required by sec_1 170a- f income_tax regs see van dusen v commissioner t c pincite- automobile expenses pastoral ministry transportation -- petitioner’s group no petitioner deducted automobile expenses totaling dollar_figure petitioner testified and contends that of his vehicle use related to his evangelization activities and that every time one of his cars passed through a toll booth the trip was for the purpose of evangelization petitioner made round trips of miles each totaling big_number miles to the basilica to read at masses and act as a eucharistic minister for which he claimed a deduction for mileage of dollar_figure big_number miles pincite cents per mile expenses of commuting to church to participate in a choir at sunday services are a form of religious worship and are not deductible as charitable_contributions churukian v commissioner tcmemo_1980_205 petitioner has provided no argument or authority that we should distinguish his activities from those in churukian petitioner drove numerous times from his home to and parked at various airports because as discussed above the expenses of most of petitioner’s flights were personal and nondeductible these expenses also are not deductible see orr f 2d pincite cavalaris v commissioner tcmemo_1996_308 slip op pincite meals snacks coffee evangelization counseling --petitioner’s group no petitioner spent dollar_figure for the items in this category which he characterized as evangelization--counseling this category includes the cost of every meal he ate in a restaurant in petitioner incurred some of these expenses while he initiated conversations in which he endeavored to provide counseling with persons he had not previously met including on several instances the wait staff serving him during the meal the cost of eating in a restaurant is a personal_expense and is not made deductible by evangelizing persons randomly encountered while eating a taxpayer may deduct reasonable expenses for meals_and_lodging while performing donated services provided that the taxpayer satisfies the away from home test under sec_162 and the regulations thereunder sec_1_170a-1 income_tax regs however petitioner has not shown which of his meals in he consumed while he was away from home as defined in sec_162 see sec_1 a income_tax regs finally these expenses were not to or for_the_use_of a charitable_organization because the activity lacked sufficient coordination with the catholic church or bsdm therefore petitioner has not shown that he may deduct any of the expenses in this category travel_expenses evangelization temporary assignments -- petitioner’s group no petitioner incurred dollar_figure in expenses for five trips that he characterized as temporary assignments this includes travel_expenses including hotels airfare rental car aircraft rental and expenses for restaurants and groceries for trips to colorado to practice flying in the mountains new york and texas to visit family members florida to counsel a bsdm member and maryland and north carolina for purposes not described in the record we hold that these travel_expenses were primarily personal and are not deductible as charitable_contributions see seed v commissioner t c pincite sheffels f_supp pincite petitioner’s expenses relating to a bsdm member are not deductible because expenses of providing services for individuals selected for personal reasons by the taxpayer are not deductible and petitioner has provided no authority showing that members of bsdm qualify as recipients of charity see thomason v commissioner t c pincite these expenses also are not deductible because the activity was not sufficiently coordinated with the catholic church or bsdm to be considered to or for_the_use_of either of those organizations d payments to or for individual sec_1 gifts and payments to others evangelization charitable grants -- petitioner’s group no maintenance_expenses at the home of a bsdm member and at st mary’s church evangelization mission support --petitioner’s group no petitioner incurred expenses of dollar_figure which he characterized as charitable grants and dollar_figure which he characterized as mission support these amounts were paid to provide a dollar_figure gift card for tom eveler dollar_figure for sailing school fees for ann-marie kasuda a dollar_figure wire transfer to sister lila nunez dollar_figure to pay marla bankovich’s hotel expenses the cost of a ticket to a movie which petitioner attended with sister kathleen sheldon and dollar_figure for maintenance at the home of bsdm member sister kathleen sheldon these expenses are not deductible because they were for individuals selected by petitioner for whom no substantial charitable need was established see thomason v commissioner t c pincite cavalaris v commissioner slip op pincite and generally speaking persons carrying on the work of a charitable_organization are not proper objects of charitable activity of that organization these expenses also are nondeductible because there was not sufficient coordination of the activity by the catholic church or bsdm to treat these expenses to or for_the_use_of either of these organizations petitioner spent dollar_figure on repairs at st mary’s catholic church in annapolis respondent concedes that petitioner may deduct this expense gifts and printed material pastoral ministry audio visual media --petitioner’s group no petitioner incurred expenses for books and videos christmas ornaments which he donated to others and religious pamphlets which he gave to another bsdm member these expenses are not deductible because petitioner’s activities were not sufficiently coordinated with the catholic church or bsdm to treat the expenses as to or for_the_use_of either of those organizations petitioner subscribed to a local newspaper this expense was incurred primarily for personal reasons and is therefore nondeductible petitioner made a gift to rbc ministries not identified in the record but did not establish a charitable purpose for the gift finally petitioner has provided no authority for his claim that he may deduct as a charitable_contribution the cost of repairing his crucifix e communications and administrative expenses petitioner deducted most of the expenses in these categories on the grounds that the expenses of the activities discussed above such as flying traveling eating in restaurants and gifts were deductible as charitable_contributions and thus petitioner argues his communications and administrative expenses_incurred to conduct those activities also are deductible as discussed above the costs of most of these activities are not deductible thus the administrative expenses of carrying on the activities also are not deductible petitioner did not use his telephone internet service and office supplies exclusively for charitable purposes and he would have paid these expenses whether or not he engaged in evangelism thus those expenses would not be deductible even if petitioner’s expenses of flying traveling and eating meals were deductible see orr f 2d pincite insurance and legal expenses pastoral ministry professional expenses --petitioner’s group no petitioner paid dollar_figure in expenses for legal advice relating to an irs audit of a prior year’s return and an umbrella liability policy covering petitioner and his former wife petitioner testified that the legal fees were paid for the purpose of evangelization because everything is tied to evangelization we disagree these expenses are nondeductible personal expenses the expenses of maintaining a corporate registered agent for bsdm in maryland are deductible office supplies and refreshments pastoral ministry office expenses --petitioner’s group no petitioner deducted dollar_figure for expenses which he characterized as pastoral ministry office expenses petitioner did not maintain a separate office for bsdm all of the items purchased in this category were kept in his home and petitioner admitted to some personal_use of those items petitioner has not established that substantial amounts of the expenses of his evangelical activities were deductible as charitable expenses thus we have no basis on which to allocate between the personal and charitable use of these items these expenses also are not deductible because neither the catholic church nor bsdm had sufficient connection with or oversight of these expenses shipping costs pastoral ministry shipping --petitioner’s group no petitioner paid for the rental of a post office box petitioner shipped documents to his doctor someone handling the estate for a deceased member of bsdm donna oliveri marta gwynn and saker aviation these were nondeductible personal expenses and expenses of providing charitable services for individuals selected by a taxpayer are not deductible thomason v commissioner t c pincite communications evangelization communications --petitioner’s group no internet and cable service evangelization evangelization support --petitioner’s group no petitioner paid dollar_figure for a home telephone and a mobile phone and dollar_figure for internet and cable television service petitioner contends that he may deduct these costs because he used the cable service for continuing education which was necessary for his evangelization activities we disagree these expenses are not deductible because they produced a substantial direct personal benefit to petitioner see tate v commissioner t c pincite seed v commissioner t c pincite in addition these expenses would have been paid even absent petitioner’s evangelization payments which petitioner would have made even if he had done no evangelizing do not qualify as gifts to or for_the_use_of a charitable_organization see orr f 2d pincite f whether respondent’s denial of petitioner’s charitable_contribution deductions violates the first amendment to the constitution petitioner contends that respondent violated the first amendment of the constitution and the religious freedom restoration act of rfra pub l no 107_stat_1488 by treating his evangelistic activities as if they are not a service to the catholic church or bsdm and respondent’s audit of petitioner’s return unconstitutionally discriminated against his religious beliefs treatment of petitioner’s evangelism activities was not unconstitutional petitioner contends that respondent is characterizing his evangelism as if it were not a religious activity and that respondent’s characterization violates the first amendment petitioner mischaracterizes respondent’s position which is that petitioner’s expenses for evangelistic activities are not deductible as charitable_contributions under sec_170 not that they are not religious activities not all religious activities are services to or for_the_use_of a religious_organization for purposes of sec_170 see eg churukian v commissioner tcmemo_1980_205 contrary to petitioner’s view respondent’s contentions neither require inquiry into the sincerity of petitioner’s religious beliefs nor cause entanglement with the intricacies of petitioner’s religious activity petitioner contends that respondent is unconstitutionally burdening petitioner’s free exercise of his religious beliefs and has violated rfra sec_3 stat pincite9 which provides in pertinent part a in general --government shall not substantially burden a person’s exercise of religion even if the burden results from a rule_of general applicability except as provided in subsection b b exception --government may substantially burden a person’s exercise of religion only if it demonstrates that application of the burden to the person-- is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest petitioner contends that disallowance of his sec_170 deductions violates his right to the free exercise of religion by placing a substantial burden on his evangelization in that it would result in his having less money to evangelize we disagree in 490_us_680 the supreme court said that we need not decide whether the burden of disallowing the sec_170 deduction is a substantial one for our decision in lee establishes that even a substantial burden would be justified by the ‘broad public interest in maintaining a sound tax system’ petitioner contends that the holding in hernandez applies only to cases involving quid pro quo contributions and therefore does not apply here we disagree see 493_us_378 petitioner also asks us to not follow hernandez because according to petitioner the taxpayers scientologists in hernandez were not practicing their religion we decline to reach that conclusion and we note that the supreme court did not draw such a conclusion see 490_us_680 respondent’s audits did not unconstitutionally discriminate against petitioner’s religious beliefs petitioner contends that respondent’s three audits of his federal_income_tax returns within years resulted in excessive government entanglement with his exercise of religion we disagree we do not look behind a notice_of_deficiency to examine the commissioner’s motives or the administrative policy or procedure involved in making the determination without credible_evidence of unconstitutional conduct by the commissioner 62_tc_324 petitioner has not provided a basis for us to conclude that the commissioner unconstitutionally discriminated against his religious beliefs g whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely an individual taxpayer is required to file a tax_return on or before the 15th day of april following the close of the calendar_year sec_6072 however a taxpayer can obtain an automatic six-month extension of time for filing a return see sec_6081 sec_1_6081-4 income_tax regs by filing an application on form_4868 sec_1_6081-4 and income_tax regs petitioner’ sec_2012 tax_return was due on date but he filed a form_4868 to obtain an extension to file his return petitioner filed hi sec_2012 tax_return on date months after the extended due_date sec_6651 imposes an addition_to_tax of up to for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 the commissioner bears the burden of production with respect to the taxpayer’s liability for penalties and additions to tax sec_7491 once this burden is met however the burden shifts to the taxpayer to show that the commissioner’s determination is incorrect 116_tc_438 respondent has met this burden of production because petitioner filed his return after the extended due_date to prove that he or she had reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see sec_6651 92_tc_899 sec_301_6651-1 proced admin regs petitioner contends that he had reasonable_cause to file late because he was concerned about meticulously substantiating his expenses based on his experience in prior auditsdollar_figure we disagree the task of carefully keeping records does not provide reasonable_cause for late filing therefore we sustain the additions to tax under sec_6651 h whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 and b for for un underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 petitioner is not liable for the penalty under sec_6662 if the record does not show that it was properly determined by respondent see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 in order to meet the burden of production for thi sec_11see supra note respondent audited petitioner’s returns for oliveri v commissioner t c dkt no 14773-08s filed date and for oliveri v commissioner t c dkt no 3494-11s filed date petitioner agreed in both of those cases that he had a deficiency in tax for those prior years penalty respondent must show that there was written supervisory approval of the initial penalty determination see sec_6751 sec_7491 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c pincite the record contains no evidence of the requisite supervisory approval for this penalty thus respondent did not meet the burden of production and petitioner is not liable for the accuracy-related_penalty for see platts v commissioner tcmemo_2018_31 ford v commissioner tcmemo_2018_8 i conclusion petitioner may deduct charitable_contributions for to the extent stated above and is liable for the addition_to_tax under sec_6651 decision will be entered under rule
